DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9, drawn to a method of preparing solvent in the reply filed on 10/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.
Claim Interpretation
Preamble 
The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).
In this case, the preamble language for a “method for preparing a solvent composition” is not necessary to give life, meaning and vitality to the claim, as it just related to an intended use of the product produced by the process.
As such, the claimed invention is interpreted as a method for refining waste oil. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the claim is indefinite as being an improper Markush claim. 
See MPEP 2173.05 (h)
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al (WO 2021/204821).
with respect to claim 1, Adam discloses a method for refining a waste oil (see page 16, pyrolysis plastic oil), the method comprising the steps of: 
(b) reacting at least a part of a waste oil to remove chlorine (see page 7, lines 1-20, providing plastic oil, and contacting plastic oil with adsorbent trap to remove halogenates, see page 20 lines 25-36);
 and (c) hydrogenating the dechlorinated waste oil (see page 7, lines 20-30, performing a hydrotreating step).
Adam does not disclose wherein the waste oil is separated into at least a first oil and a second oil, wherein the first oil has a boiling point of lower than 340°C and the second oil has a boiling point of 340°C or higher.
However, Adam discloses that the plastic oil in said hydrocarbon stream has a starting boiling point of at least 15°C, and a final boiling point of at most 700°C, preferably at most 600°C even more preferably 560°C, more preferably 450°C even more preferably 350°C and the most preferred 250°C (see page 7, lines 35-37 and page 8 lines 1-10).
In other words, Adam discloses wherein the waste oil has a final cut point from at about 250°C to about 700°C, with the lowest temperature being the most preferred.
Consequently, it would have been obvious to one with ordinary skill in the art at the time of filing to modify the process with a preliminary separation step, to produce a feedstock with a final cut of 340°C, as Adam discloses the plastic oil has a final cut point from at about 250°C to about 700°C, with the lowest temperature being the most preferred.
With respect to claim 2, Adam discloses the limitation of claim 1.  Adam further discloses wherein the waste oil includes pyrolysis plastic oil (see page 7 lines 5-15).
With respect to claim 3, Adam discloses the limitation of claim 1.
Adam does not disclose wherein the waste oil includes 30 to 90 wt. % of a normal paraffin, 0.1 to 30 wt. % of an iso-paraffin, 0.1 to 90 wt. % of olefins, 0.1 to 20 wt. % of a naphthene, and 0.1 to 20 wt. % of an aromatic compound, with respect to the total weight.
However, Adam discloses wherein the pyrolysis unit produces a waste oil product consisting of paraffins, iso-paraffin and naphthenes (see page 26, lines 10-30).
Thus, finding workable ranges of the paraffins, iso-paraffin and naphthenes produced by the plastic stream pyrolysis unit, such that the waste oil includes 30 to 90 wt. % of a normal paraffin, 0.1 to 30 wt. % of an iso-paraffin, 0.1 to 90 wt. % of olefins, 0.1 to 20 wt. % of a naphthene, and 0.1 to 20 wt. % of an aromatic compound, with respect to the total weight, would have been obvious to one with ordinary skill in the art, as Adam discloses the pyrolysis unit produces paraffins, iso-paraffin and naphthenes and said ranges could be resolved through routine experimentations. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 7, Adam discloses the limitation of claim 1. Adam further discloses wherein the hydrogenation process of step (c) is performed in the presence of a hydrogenation catalyst under a hydrogen atmosphere, and the hydrogenation catalyst includes:
i) one or more hydrogenation metal components selected from the group consisting of VIB group metals and VIII group metals and (ii) a carrier which is alumina, silica, silica-alumina, titanium oxide, molecular sieve, zirconia, aluminum phosphate, carbon, niobia, or a mixture thereof (see page 8 lines 15-37).
with respect to claim 8, Adam discloses the limitation of claim 1.  Adam does not disclose wherein the hydrogenation process of step (c) satisfies the following Relation 1: 
[Relation 1]  
    PNG
    media_image2.png
    16
    211
    media_image2.png
    Greyscale
 
wherein A and B are weight average molecular weights of dechlorinated first oils before and after hydrogenation, respectively.
However, Adam discloses wherein said hydrotreating step is performed in a fixed bed reactor preferably over a catalyst that comprises at least one metal of group VIII, preferably selected from the group of Pt, Pd, Ni and/or mixture thereof on a support such as alumina, titania, silica, zirconia, magnesia, carbon and/or mixtures thereof (see page 8 lines 25-36) at a temperature from 25-225°C and pressure from 10-90 bar (see page 8 lines 15-25).
Examiner notes the prior art discloses treating feedstock that is derived similarly to applicant claimed invention and further discloses treating the similar feedstock with a similar catalyst at similar condition that the applicant has disclosed.
Thus, barring any unexpected result, Adam would be expected to produce a product that conforms to relation 1, as claimed.
With respect to claim 9, Adam discloses the limitation of claim 1.  Adam does not however disclose wherein the hydrogenation process of step (c) produces 3 wt.% or less of an oil vapor with respect to a total weight of the dechlorinated first oil.
However, Adam discloses wherein said hydrotreating step is performed in a fixed bed reactor preferably over a catalyst that comprises at least one metal of group VIII, preferably selected from the group of Pt, Pd, Ni and/or mixture thereof on a support such as alumina, titania, silica, zirconia, magnesia, carbon and/or mixtures thereof (see page 8 lines 25-36) at a temperature from 25-225°C and pressure from 10-90 bar (see page 8 lines 15-25).
Examiner notes the prior art discloses treating feedstock that is derived similarly to applicant claimed invention and further discloses treating the similar feedstock with a similar catalyst at similar condition that the applicant has disclosed.
Thus, barring any unexpected result, the Adam hydrogenation process would be expected to produce a product with 3 wt. % or less of an oil vapor with respect to a total weight of the dechlorinated first oil.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the closest prior art Adam does not teach or suggest to one with ordinary skill in the art at the time of filing, wherein the first oil includes H-naphtha (heavy naphtha) (C8, bp < 150°C) and Kero/LGO (C9-C20, pb 150-340°C) at a weight ratio of 1:1 to 1:10.
With respect to claim 5, the closest prior art Adam does not teach or suggest to one with ordinary skill in the art at the time of filing, wherein in step (b), a mixture of the first oil and a solid acid material is prepared, and the mixture is reacted to remove chlorine.
With respect to claim 6, the closest prior art Adam does not teach or suggest to one with ordinary skill in the art at the time of filing, wherein in step (c), the dechlorinated first oil includes less than 10 ppm of chlorine and 0.1 to 40 wt.% of an olefin, with respect to the total weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771

/Randy Boyer/
Primary Examiner, Art Unit 1771